TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  4444444444444444444
                                    NO. 03-03-00631-CV
                                  4444444444444444444


                       Texas Disposal Systems Landfill, Inc., Appellant

                                              v.

      Waste Management Holdings, Inc. (f/k/a Waste Management, Inc.) and Waste
                      Management of Texas, Inc., Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
           NO. 97-12163, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur in the judgment only. See Tex. R. App. P. 47.5.




                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B.A. Smith and Pemberton

Filed: June 23, 2005